Citation Nr: 1757309	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

 
THE ISSUES

1.  Entitlement to an effective date prior to October 16, 2015, for total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an effective date prior to August 31, 2015 for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  

3.  Entitlement to a rating in excess of 10 percent for a right elbow disability.  

4.  Entitlement to a rating in excess of 20 percent for a back disability.  

5.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.  

6.  Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy.  

7.  Entitlement to an effective date prior to August 31, 2015, for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served on active duty from November 1967 until January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran had requested a Board videoconference hearing in his January 2016 VA Form 9.  In July 2017, the Veteran's representative submitted a motion requesting that the Veteran's appeal be advanced on the docket due to age, and for consideration under the prehearing conference program.  The Board granted the motion to review the case in the prehearing conference program and is herein granting the requested benefit.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  





FINDINGS OF FACT

1.  The Veteran's service-connected disabilities precluded gainful employment consistent with Veteran's education and occupational experience, as early as April 24, 2012.  

2.  Entitlement to DEA benefits arose on April 24, 2012.  

3.  In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals for a right elbow disability, back disability, a right shoulder disability, and right lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 24, 2012 for the grant of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).  

2.  The criteria for an effective date of April 24, 2012, for the grant of eligibility for DEA benefits under 38 U.S.C.A. Chapter 35, have been met.  38 U.S.C. 
§§ 3501, 3510, 5110 (West 2012); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2017).

3.  The criteria for withdrawal of the right elbow disability, back disability, a right shoulder disability, and right lower extremity radiculopathy appeals by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

I.  TDIU

The Veteran contends that he is entitled to an effective date earlier than October 16, 2015.  After review of the evidence, the Board agrees with the Veteran's argument, and grants an earlier effective date of April 24, 2012.  

At that time, he was service-connected for left mid-forearm amputation, rated 70 percent disabling; impingement syndrome right shoulder with calcific tendonitis, rated at 20 percent disabling; sinusitis, rated at 10 percent disabling; right elbow epicondylitis, rated at 10 percent disabling; and degenerative disc disease of the lumbar spine, rated at 20 percent disabling.  His combined disability rating was 90 percent.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

In May 2012, a VA examiner found the Veteran's amputation did not impact his ability to work.  There was no functional impact from the his amputation and that he adapted to his prosthesis without incident.  The examiner also noted that the Veteran had functional loss from his right arm disability with weakened movement, excess fatigability, and pain on movement.  In addition, the Veteran's service-connected back disability affected his ability to work because repetitive bending, stooping, lifting, sitting, and standing would bother him.  

In February 2015,  Dr. D.M. opined that it was at least as likely as not that the Veteran was precluded from substantially gainful employment due to his service-connected right elbow and right shoulder disabilities since 2001.  First, the Veteran experienced progressive difficulty in performing his required duties due to his right elbow and right shoulder symptoms.  Second, the Veteran could not find employment based on his left upper extremity amputation and right upper extremity symptoms.  

A review of the evidence indicates the Veteran stopped working in December 2001 as an electrician.  He has not reported any substantial gainful employment or seeking any substantial gainful employment since that time.  His work history shows continued employment as an electrician since the 1979 and a year of electrical school training.  He has a high school education.  There is no indication that he has any additional training or education that is transferable.  

In sum, the probative evidence indicates that the service-connected arm, shoulder, elbow, and back disabilities precluded gainful employment, consistent with the Veteran's education, occupational experience, and training, earlier than October 16, 2015.  

The effective date of an award of increased compensation, including a TDIU, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2) 38 C.F.R. § 3.400(o); Hazan v Gober, 10 Vet. App. 511 (1997), Harper v Brown, 10
Vet. App. 125 (1997), VAOPGCPC 12-98.  

On April 24, 2012, the Veteran submitted a claim for Increased Compensation Based on Unemployability.  He claimed that he was unable work since 2001.  Since the request for an increase was more than a year after his claim for entitlement arose, the Veteran is entitled to an effective date of the date his claim was received.  As his claim was received on April 24, 2012, his effective date for TDIU should be April 24, 2012.  



II.  Dependents' Educational Assistance (DEA)

The Veteran was granted basic eligibility for DEA benefits effective from August 31, 2015, based upon the grant of TDIU that was effective as of the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510 (West 2012); 38 C.F.R. §§3.807 (a), 21.3021. 

The Veteran was initially granted a total disability rating from October 16, 2015. The RO has recognized that the disability was permanent as of the date of the total rating.  In this decision, the Board has granted an effective date of April 24, 2012 for a total disability rating.  Therefore, an effective date of April 24, 2012, is warranted for the grant of entitlement to DEA benefits pursuant to Chapter 35.

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claims via an October 2017 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claims and they are dismissed.




ORDER

An earlier effective date of April 24, 2012, for TDIU is granted.  

An earlier effective date of April 24, 2012, for DEA benefits is granted.  

The appeals for a right elbow disability, back disability, right shoulder disability, and right lower extremity radiculopathy are dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


